Exhibit 99.4 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JUNE 21, 2010 INVESTOR CONTACTS: MEDIA CONTACT: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com JOHN J. KILGALLON (405) 935-4441 john.kilgallon@chk.com JIM GIPSON (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, JUNE 21, 2010 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.075 per share quarterly dividend that will be paid on July 15, 2010 to common shareholders of record on July 1, 2010.Chesapeake has approximately 652 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date September 1, 2010 August 2, 2010 August 2, 2010 August 2, 2010 Payment Date September 15, 2010 August 16, 2010 August 16, 2010 August 16, 2010 Amount per Share Chesapeake Energy Corporation is one of the largest producers of natural gas and the most active driller of new wells in the U.S. Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S. Chesapeake owns leading positions in the Barnett, Fayetteville, Haynesville, Marcellus and Bossier natural gas shale plays and in the Eagle Ford, Granite Wash and various other unconventional oil plays. The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets. Further information is available at www.chk.com.
